DETAILED ACTION
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5-7, the prior art, as laid out below, teaches all the claimed limitations except for the operational settings of a  blend door and the specific use of floor mode ducting for performance of a sterilization operation.
Regarding claim 8, the prior art, as laid out below, teaches all the claimed limitations except for the management of the idle speed of the engine and engine cooling fan.
Regarding claim 9, the prior art, as laid out below, teaches all the claimed limitations except for management of the ratio of fresh to recirculated air provided to the hvac system.

Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, while in the context of vehicular sanitation, the prior art does teach a first mode of providing air of a maximum threshold temperature to the vehicle cabin (as laid out below), the prior art does not teach the following use of a second mode providing air within a temperature range lower than the first, maximum threshold temperature after the first mode, as required by claim 12.
Claims 13-16 depend from claim 12.
Regarding claim 17, the prior art teaches vehicle systems comprising a powertrain, hvac system, cabin, control system, and computer-readable instructions (i.e. a controller). However, the prior art does not specify the role played by the powertrain in the heating of the air during the vehicle cleaning modes relative to nominal climate control modes.
Claims 18-20 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2018-0105347 (‘347) in view of CN 104044740 (‘740).

Regarding claim 1, ‘347 teaches a method that, responsive to a request for cleaning a vehicle (1), operating an hvac system to heat the vehicle above an upper threshold temperature (Para. 3, pg. 9, machine translation) for a first threshold duration (Para. 3, pg. 9, machine translation); the air may be provided within a temperature range (i.e. 60 degrees) lower than the maximum threshold temperature (i.e. 75 degrees; same paragraph of the prior art).
While the device of ‘347 teaches the use of external hvac systems, it does not teach the use of the vehicle’s own hvac system to heat the interior of the vehicle.
‘740 teaches that it is old and well-known to also disinfect the interiors of passenger vehicles (Para. 1, pg. 7, machine translation) via hvac systems (Figs. 1a-1c) and that the use of hvac systems which are internal to or external to the vehicle are art equivalents (Figs. 1a-1c); inherently any hvac system must either include or be attached to a powertrain in order to function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the method of ‘347 to sterilize the interior of a vehicle using that vehicle’s internal hvac system, as taught by ‘740, in order to prevent the spread of diseases or pests.

Regarding claim 2, ‘347 further teaches that flowing hot air from the hvac system to the vehicle at a temperature greater than provided for climate control (e.g. Para. 1, pg. 9).
Per the above combination with ‘740, the air is provided to the interior of the vehicle.

Regarding claim 3, ‘347 further teaches heating the vehicle above the upper threshold temperature responsive to an indication that the vehicle is unoccupied and parked (S230/S240) and that the vehicle doors are closed (S250).
Per the above combination with ‘740, while ‘347 does not specify that the windows are closed, in order for the interior to be functionally cleaned via the interior hvac cleaning method of ‘740 as applied in claim 1, the windows must be inherently closed in the combined teachings to prevent loss of heated air to the external environment.

Regarding claim 11, ‘740 further teaches that humid air requires the use of a lower temperature than “conventional” hot air disinfecting processes (Para. 1, pg. 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2018-0105347 (‘347) in view of CN 104044740 (‘740) and JP 6615966 (‘966).
Regarding claim 4, the combination of ‘347 and ‘740 further teaches a blower (108; ‘740), a heating component (106; ‘740), and delivery ducting coupling the heating component to  the interior (Fig. 1c; 138; ‘740). 
Operation of the device includes generating hot air at the heating component and flowing the hot air from the heating component through the ducting to enable the disinfecting of the interior of the vehicle (S300; as modified).
However, the combination does not discuss the blower speed.
‘966 teaches that, in vehicular sterilization processes, the speed of the blower has a direct correlation with the speed of the overall process and indicates the higher the speed of the blower the more quickly the sterilization process can be carried out (Para. 2, pg. 5; machine translation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘740, as modified, with the step of using the blower and maximum speed, as taught by ‘966, in order to decrease the overall operation duration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2018-0105347 (‘347) in view of CN 104044740 (‘740) and Fresch (US 5,206,476).
‘347, as modified, does not mention the use of PTC heaters.
Fresch teaches that it is old and well-known to use PTC heaters in vehicular applications (see title page of the document).
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a PTC heater, as taught by Fresch, in the device of ‘347, as modified, in order to allow for consistent temperature outputs as is a known feature of PTC heaters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763